                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
IN RE RICHARD M. OSBORNE                              CASE NO. 17-17361
                  Debtor                              CHAPTER 11
                                                      JUDGE ARTHUR I. HARRIS

 RESPONSE OF RICHARD M. OSBORNE TO MOTION OF THE HUNTINGTON NATIONAL BANK FOR
                      RELIEF FROM STAY AND ABANDONMENT
        Richard M. Osborne, Debtor in Possession (“Debtor”) responds to the Motion of The

Huntington National Bank for Relief from Stay and Abandonment [Doc. 257] (“Motion” and

“HNB”). In its Motion HNB seeks relief from stay and abandonment of real property located at

7741 Auburn Road, Concord Township, Ohio, 7472 Presley Avenue, Mentor, Ohio 7474 Presley

Avenue, Mentor, Ohio and 7482 Center Street, Unit #5, Mentor, Ohio (the “Property”).

1. HNB may not have first lien against some of the Property.

2. Other parties may have claims against the Property; among them are Chicago Title Insurance

Company and Citizens Bank, N.A. fka RBS Citizens, N.A. dba Charter One.

3. The above entities and many other creditors of the estate also have claims secured by

property controlled by other entities. In order to determine the relative rights and priorities of all

creditors of this estate it is necessary to take into consideration the collateral held by those

creditors outside of this bankruptcy case. Determining the relative rights and priorities of all

creditors of this estate is essential to a successful reorganization of the debtor in this case.

4. Therefore the Property is necessary for the effective reorganization of the debtor.




                                                -1-

17-17361-aih      Doc 274      FILED 10/29/18         ENTERED 10/29/18 16:03:03            Page 1 of 4
         Therefore, the Debtor respectfully requests that this Court deny the Motion.

                                                       Respectfully submitted,
                                                       /s/ Frederic P. Schwieg, Esq.
                                                       Frederic P. Schwieg, Esq. (0030418)
                                                       Attorney at Law
                                                       2705 Gibson Dr
                                                       Rocky River, OH 44116
                                                       (440) 499-4506
                                                       Fax: (440) 398-0490
                                                       fschwieg@schwieglaw.com
                                                       Attorney for Richard M. Osborne
                                           CERTIFICATE OF SERVICE

I hereby certify that a copy of this response was electronically transmitted on or about the date filed via the Court’s
CM/ECF system to the following who are listed on the Court’s Electronic Mail Notice list or was served by U.S.
mail, postage prepaid, or certified mail on the persons below as indicated below.
Electronic Mail Notice List
The following is a list of the parties who are on the list to receive e-mail notice/service for this case:

Gregory P. Amend on behalf of Creditor First National Bank of Pennsylvania
gamend@bdblaw.com, grichards@bdblaw.com

Alison L. Archer on behalf of Interested Party Lakeland Community College
alison.archer@ohioattorneygeneral.gov, Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
noland@ohioattorneygeneral.gov

Adam S. Baker on behalf of Creditor Michael E. Osborne, Sr.
abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com

Austin B. Barnes, III on behalf of Creditor Tax Ease Ohio, LLC
abarnes@sandhu-law.com, bk1notice@sandhu-law.com

Robert D. Barr on behalf of Creditor Chicago Title Insurance Company
rbarr@koehler.law, rbarr@koehler.law

David T. Brady on behalf of Creditor Tax Ease Ohio, LLC
DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com

LeAnn E. Covey on behalf of Creditor Bank of America, N.A.
bknotice@clunkhoose.com

Richard W. DiBella on behalf of Intervenor Nationwide Mutual Fire Insurance Company
rdibella@dgmblaw.com

Stephen R. Franks on behalf of Creditor Bank of America, N.A.
amps@manleydeas.com

Stephen John Futterer on behalf of Creditor City of Willoughby
sjfutterer@sbcglobal.net, r43087@notify.bestcase.com

Melody Dugic Gazda on behalf of Respondent Home Savings Bank, Successor by Merger to The Home Savings &



                                                       -2-

17-17361-aih         Doc 274        FILED 10/29/18           ENTERED 10/29/18 16:03:03                  Page 2 of 4
Loan Company of Youngstown, Ohio
mgazda@hendersoncovington.com

Dennis J. Kaselak on behalf of Claimant Diane M. Osborne
dkaselak@peteribold.com, Cynthia@peteribold.com

Christopher J. Klym on behalf of Creditor Ohio Department of Taxation
bk@hhkwlaw.com

Matthew H. Matheney on behalf of Creditor First National Bank of Pennsylvania
mmatheney@bdblaw.com, bhajduk@bdblaw.com

Kelly Neal on behalf of Creditor The Huntington National Bank
kelly.neal@bipc.com, donna.curcio@bipc.com

David M. Neumann on behalf of Interested Party Zachary B Burkons
dneumann@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com

Timothy P. Palmer on behalf of Creditor The Huntington National Bank
timothy.palmer@bipc.com, donna.curcio@bipc.com

Kirk W. Roessler on behalf of Creditor Estate of Jerome T. Osborne
kroessler@walterhav.com, kballa@walterhav.com;slasalvia@walterhav.com

John J. Rutter on behalf of Creditor Mentor Lumber & Supply Co.
jrutter@ralaw.com

Frederic P. Schwieg on behalf of Attorney Frederic P. Schwieg
fschwieg@schwieglaw.com

Frederic P. Schwieg on behalf of Debtor Richard M. Osborne
fschwieg@schwieglaw.com

Michael J. Sikora, III on behalf of Creditor Chicago Title Insurance Company
msikora@sikoralaw.com, aarasmith@sikoralaw.com

Nathaniel R. Sinn on behalf of Creditor First National Bank of Pennsylvania
nsinn@bdblaw.com, kslatinsky@bdblaw.com

Rachel L. Steinlage on behalf of Interested Party Zachary B Burkons
rsteinlage@meyersroman.com, jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com

Andrew M. Tomko on behalf of Creditor Tax Ease Ohio, LLC
atomko@sandhu-law.com, bk1notice@sandhu-law.com

Jeffrey C. Toole on behalf of Interested Party Zachary B Burkons
toole@buckleyking.com, young@buckleyking.com;heberlein@buckleyking.com;toolejr82560@notify.bestcase.com


Michael S. Tucker on behalf of Creditor Citizens Bank, N.A.
mtucker@ulmer.com

Maria D. Giannirakis ust06 on behalf of U.S. Trustee United States Trustee
maria.d.giannirakis@usdoj.gov




                                                     -3-

17-17361-aih        Doc 274       FILED 10/29/18           ENTERED 10/29/18 16:03:03     Page 3 of 4
Scott R. Belhorn ust35 on behalf of U.S. Trustee United States Trustee
Scott.R.Belhorn@usdoj.gov

                                                           /s/ Frederic P. Schwieg
                                                           Frederic P. Schwieg




                                                     -4-

17-17361-aih        Doc 274       FILED 10/29/18           ENTERED 10/29/18 16:03:03   Page 4 of 4
